t c memo united_states tax_court joseph j house petitioner v commissioner of internal revenue respondent joseph j house inc petitioner v commissioner of internal revenue respondent docket nos filed date p is a former revenue_agent with the internal_revenue_service and has been a return preparer for over years p set up j-co a wholly owned corporation purportedly to conduct his accounting business p also set up c-co to hide his assets from the internal_revenue_service and x-co for his wife’s arts and crafts business p conducted his accounting business at his personal_residence p’s clients hired him individually to prepare their returns p was not an employee of j-co and was not acting on j-co ’s behalf when servicing clients j-co did not engage ina substantive business activity neither p nor his family members maintained personal checking accounts p deposited all his gross_receipts into j-co ’s account and paid all his business and personal expenses from this account without maintaining adequate_records to differentiate between business and personal items p -- - also transferred funds from this account to the accounts of c-co and x-co to allow other family members to use the funds for personal purposes p reported all receipts from his accounting services on j-co ’s return then deducted all business and personal items therefrom disguising most of the items as cost_of_goods_sold j-co paid no tax p did not report any income from j-co on his return for nor did he report income from the payment of personal expenses held j-co is a sham and we disregard it for tax purposes petitioner’s gross_receipts less allowable business_expenses are includable in his income held further p is liable for the fraud_penalty under sec_6663 i r c joseph j house pro_se john j comeau for respondent memorandum findings_of_fact and opinion laro judge these cases are before the court consolidated for purposes of trial briefing and opinion joseph j house petitioner and joseph j house inc jjh separately petitioned the court to redetermine respondent’s determinations of the following deficiencies in federal_income_tax addition_to_tax and accuracy-related_penalties joseph j house docket no accuracy-related_penalty year deficiency sec_6662 a dollar_figure dollar_figure joseph j house inc docket no year ended addition_to_tax accuracy-related_penalty june deficiency sec_6651 a sec_6662 a dollar_figure dollar_figure dollar_figure by amendment to answer in docket no respondent affirmatively asserted that petitioner was liable for an increased deficiency in tax and that petitioner was liable for the fraud_penalty ’ on brief respondent conceded the deficiency in tax addition_to_tax and accuracy-related_penalty in docket no following concessions of the parties we decide the following issues whether petitioner had unreported income for related to his accounting business we hold he did to the extent set forth herein whether petitioner is liable for the fraud_penalty we hold he is unless otherwise indicated section references are to applicable provisions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure and dollar amounts are rounded ‘respondent asserted in his amendment to answer that petitioner failed to report dollar_figure in gross_receipts instead of dollar_figure as determined in the notice_of_deficiency and he asserted that the entire deficiency resulting therefrom was attributable to fraud respondent did not set forth a specific dollar amount for the increased deficiency or the fraud_penalty stating that the amounts were computational - findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and exhibits submitted therewith are incorporated herein by this reference petitioner resided in lockport illinois when he petitioned the court petitioner has been an accountant and tax_return_preparer for over years and he has a bachelor’s degree in accounting from lewis college in lockport illinois petitioner worked as a revenue_agent for the internal_revenue_service the service for years in the 1970's while he was at the service his duties included auditing federal_income_tax returns of individuals and corporations petitioner has prepared thousands of federal_income_tax returns in his career and he is knowledgeable about the federal_income_tax laws petitioner has also set up hundreds of corporations for various individuals and he serves as registered agent for at least of these corporations petitioner is married to charlene house charlene and they have two sons craig house craig and tim house tim craig was a construction worker in and he built at least two homes during through tim was a college student at the university of central florida in during all relevant times petitioner charlene and craig lived pincite muehl lockport illinois muehl residence the muehl residence was - owned by lewis simmons simmons who rented the residence to petitioner petitioner incorporated jjh in purportedly to conduct his tax_return preparation business at all relevant times jjh’s address and business location were at the muehl residence the muehl residence has three levels a basement a main floor and an upstairs floor where the bedrooms are located petitioner conducted his return preparation business in the basement and he saw clients at his office in the basement tim has been collecting walt disney toys and characters since he was very young and his collection today includes numerous figurines and other collectible items of a variety of sizes and types disney collection petitioner is similarly intrigued with mickey mouse donald duck and the walt disney fantasy and he enjoys sharing his affinity for these characters with others when tim left home for college he left behind his disney collection and petitioner displays the disney collection throughout the basement where he meets tax and accounting clients during all relevant periods petitioner was the beneficial_owner of all jjh’s stock petitioner did not have an employment contract with jjh and he was not an employee of jjh jjh had no for example petitioner submitted his brief to the court on a diskette bearing mickey mouse’s image -- - employees and no officers or directors when clients obtained petitioner’s services they did not execute an engagement contract with jjh and the clients did not recognize jjh as the service provider jjh did not have a rental agreement for its office space from simmons simmons had a verbal agreement with petitioner to rent the entire house to petitioner jjh did not engage in a business activity charlene made fabric and wood country crafts that she sold to craft malls petitioner and charlene incorporated char’s country accents inc cca in to operate this business charlene and craig were the owners and officers cca’s address and location were at the muehl residence in petitioner incorporated an entity he called coastal leasing coastal to conceal his assets from the service coastal’s address was the muehl residence coastal did not conduct any business activity and petitioner used coastal to circulate funds among and between his other entities and his family members by petitioner allowed craig to operate his construction activities under the coastal name to give the appearance that craig was a mature individual with his own construction company the bank accounts neither petitioner charlene nor craig maintained any personal checking accounts of any kind petitioner transferred funds freely among jjh cca and coastal as he saw fit jjh account-petitioner opened an account in the name of jjh in jjh account over which he had signature_authority and this account remained open throughout petitioner used the jjh account as his personal and business account and he paid all business and personal expenses from this account charlene also had access to the account and used it to pay some of her personal expenses petitioner deposited all income generated from his return preparation business into the jjh account petitioner did not designate what amounts in the account if any were salary or other income to him and he did not document whether expenses paid from the account were business or personal petitioner commingled his personal income and expenses with his business income and expenses without limitation as relevant herein petitioner wrote a total of dollar_figure in checks from the jjh account of the total dollar_figure related to expenses of operating petitioner’s return preparation business and the dollar_figure balance related to personal living_expenses of petitioner and his family for total deposits to the jjh account were dollar_figure comprising dollar_figure in gross_receipts and dollar_figure in transfers from cca’s and coastal’s accounts petitioner withdrew virtually --- - all of those deposits by either check or withdrawal leaving a ending balance of dollar_figure the following is a summary of the checks drawn on the jjh account during payee category amount personal business petitioner dollar_figure dollar_figure -o- charlene big_number big_number -o- coastal big_number big_number -q- cca big_number big_number -o- craig big_number big_number -o- tim big_number big_number -0- walt disney world big_number big_number -q- utilities big_number dollar_figure lewis simmons big_number big_number big_number internal_revenue_service big_number big_number -q- other big_number big_number big_number total big_number big_number big_number ‘the total electric gas and water bills of the muehl residence were dollar_figure we allocate one-third to business use and two-thirds to personal_use as there are no separate meters for the basement of the residence and petitioner has provided no credible_evidence that this allocation which was proffered by respondent is improper the balance of the utilities expense comprises telephone expenses allocated dollar_figure to personal_use and dollar_figure to business use this represents rent for the muehl residence allocated one-third to business and two-thirds to personal swe allocate the following payment categories percent to personal river park apts dollar_figure insurance dollar_figure medical dollar_figure misc expenses petitioner admits are personal dollar_figure we allocate the following payment categories percent to business charles losa dollar_figure tax_court dollar_figure dir of labor dollar_figure misc payments dollar_figure office max dollar_figure s w financial dollar_figure various individuals dollar_figure cindy manzzi dollar_figure postmaster dollar_figure on the basis of a reasonable estimation and lack of exact substantiation in the record we allocate the following payment categorie sec_50 percent to business and percent to personal amount stated is the total expense credit cards dollar_figure hintze auctions dollar_figure cable dollar_figure automotive related dollar_figure --- - none of the above personal expenses were ordinary and necessary business_expenses of jjh or petitioner the checks to petitioner charlene coastal cca and craig were for the personal_use of petitioner and his family the checks to tim and the university of central florida were for tim’s tuition room and board and other college expenses the automotive expenses included petitioner’s monthly car payments payments for gas and car maintenance_expenses the payments to the irs were payments for petitioner’s and craig’s federal_income_tax obligations cca’s account-cca had a checking account over which petitioner and charlene had signatory authority charlene used this account as her personal checking account the deposits to this account during included dollar_figure in checks from jjh written to charlene and cca and dollar_figure in checks from coastal charlene also deposited receipts from her craft business into this account but she did not know what portion of the deposits these receipts were during charlene wrote approximately dollar_figure in checks from this account including dollar_figure in checks to jjh dollar_figure in checks to charlene or coastal and other miscellaneous checks to cover personal living_expenses coastal’s account-coastal had a checking account over which charlene and craig had signatory authority but petitioner was in control of the account and charlene and craig obtained petitioner’s approval before using the funds the coastal -- - account served primarily as a clearing account through which petitioner circulated funds for the purpose of paying craig’s personal and construction expenses and other personal expenses of petitioner’s family during the deposits into coastal’s checking account consisted of primarily checks written from jjh and also included checks from cca and a small amount of unidentified deposits the transfers from jjh’s account were not loans and the transfers were not related to petitioner’s accounting business craig used the funds in the coastal account to pay some of his personal living and construction expenses and to funnel money to other family members during craig wrote a total of dollar_figure in checks from this account including dollar_figure in checks to jjh and dollar_figure in checks to petitioner charlene cca and craig tax reporting petitioner-petitioner filed a income_tax return claiming married filing separate status charlene did not file a return for on his return petitioner reported no salary wages dividends or other compensation from jjh he reported total income of dollar_figure comprising dollar_figure schedule c income dollar_figure rent income dollar_figure capital_gain income and dollar_figure as income from a covenant_not_to_compete on the 7petitioner admitted these transfers were made on the basis of an affinity of a relationship between him and his family schedule c attached to his return petitioner stated that he was an accountant and that his business name was house accountant petitioner failed to provide a complete business address but stated his office was in lockport illinois jjh-petitioner prepared and filed returns for jjh for the fiscal years ending date and reporting that the business activity of jjh was sales and the product or service was process for these years petitioner reported the gross_receipts from his accounting business on jjh’s returns reporting gross_receipts of dollar_figure and dollar_figure respectively these gross_receipts egqualed the total deposits into the jjh account for both years in reporting the total bank_deposits as gross_receipts petitioner was aware he was including transfers from cca’s and coastal’s accounts in each year petitioner claimed on jjh’s return deductions and cost_of_goods_sold in excess of the gross_receipts and jjh paid no tax in either year the claimed deductions and cost_of_goods_sold included the checks drawn for business and personal items of dollar_figure as set forth above for calendar_year cca’ s returns-petitioner prepared and filed a return on behalf of cca for reporting gross_receipts of dollar_figure expenses and cost_of_goods_sold of dollar_figure and no taxable for the calendar_year the reported gross_receipts equal the dollar_figure in deposits identified above income charlene had no idea what these figures comprised or whether the reported gross_receipts expenses and cost_of_goods_sold were accurate most of the dollar_figure claimed on cca’s return was listed as cost_of_goods_sold and a large portion of the cost_of_goods_sold figure represented personal living_expenses of petitioner and charlene coastal’s return-petitioner prepared and filed coastal’s returns for fiscal years ended date and reporting as gross_receipts dollar_figure and dollar_figure respectively in both years the reported expenses exceeded the reported gross_receipts and coastal reported no taxable_income and paid no tax craig signed the returns but had no idea where the reported income came from or whether it was accurate the reported gross_receipts comprised primarily checks and transfers from jjh’s account to coastal the audit revenue_agent ruby townsend townsend conducted the audits of petitioner’s and jjh’s returns at issue petitioner was uncooperative with townsend townsend repeatedly requested to meet with petitioner and requested that petitioner provide documents to substantiate the items on his return and jjh’s charlene admitted that she used the funds in the cca account for personal purposes and there is insufficient evidence in this record to determine what items if any were business related return after refusing several times to meet with townsend petitioner reluctantly appeared for a meeting wherein he provided no documents respondent’s determination respondent determined petitioner had unreported income in of dollar_figure computed as follows deposits to jjh’s account dollar_figure less transfers from cca big_number less transfers from coastal big_number total gross_receipts big_number less business_expenses taxable_income big_number less reported income big_number unreported income big_number ‘this figure is respondent’s revised determination set forth on brief and is less than the amount he set forth by amendment to answer respondent determined that jjh is a sham and should be disregarded for tax purposes or alternatively that petitioner improperly assigned his income to jjh opinion economic reality of jjh petitioner was a knowledgeable former internal_revenue_service agent who devised a deceitful plan to divert and disguise his income and used his insight and skill in an attempt to avoid detection we first decide whether jjh should be disregarded for tax purposes according to respondent it should because it lacked economic_substance and is a sham we agree the burden_of_proof is split in this case petitioner has the burden_of_proof as to the dollar_figure in unreported income respondent determined in the notice_of_deficiency see rule a respondent has the burden_of_proof as to the dollar_figure increase in unreported income and as to fraud see rule a and b there is no dispute that jjh was properly organized under tllinois law however even though a corporation is organized under the laws of a state we may disregard it for federal tax purposes if it is no more than a vehicle for tax_avoidance and void of a legitimate business_purpose see 293_us_465 american sav bank v commissioner t1t c 33_tc_582 while a taxpayer is free to adopt the corporate form of doing business a corporation must engage in some meaningful business activity to be recognized as a separate_entity for tax purposes see 319_us_436 77_tc_881 avoiding taxation is not a business activity see national carbide corp on brief respondent maintains that petitioner’s unreported income was dollar_figure leaving respondent with the burden_of_proof on dollar_figure the excess over the dollar_figure determined in the notice_of_deficiency -- - v commissioner 336_us_422 ndollar_figure 308_us_473 gregory v helvering supra on this record we find that jjh lacked economic_substance and was merely a paper entity that engaged in no meaningful business activity the purported purpose of jjh was to render accounting services yet it had no employees to carry out this purpose ’ petitioner admits he was not an employee of jjh testifying at trial as joseph j house the individual i was not an employee i did not consider myself an employee of joseph j house inc i considered myself an independent_contractor to the extent petitioner suggests he was acting on behalf of jjh as an independent_contractor we are not persuaded petitioner was acting on behalf of himself individually when he rendered services to clients there was no employment or agency contract between petitioner and jjh there is no credible_evidence that there was a relationship between jjh and petitioner’s clients or that the clients recognized jjh as the service provider the relationship was directly between petitioner and his clients petitioner’s clients paid petitioner directly jjh did not pay petitioner compensation_for his services and did not issue him a form_1099 or w-2 to embrace petitioner’s argument we would ‘petitioner reported a negligible amount of wages paid on jjh’s returns but does not argue these wages were paid to him and the record does not disclose who purportedly earned them petitioner has not suggested that jjh’s payment of personal expenses constitutes compensation -- - have to find that he worked for jjh without compensation we decline to do so petitioner did not respect the separateness of jjh and he commingled his income and expenses with jjh’s petitioner maintained no personal checking accounts and he treated jjh’s account as his own petitioner had dominion and control_over the account and he readily admits that he used it as his own boasting at trial my home my style of living is paid for by joseph j house inc and that personal checkbooks are not a good thing see denali dental services v commissioner tcmemo_1989_482 corporation a sham where its checking account was used as a pocketbook for payment of shareholder’s personal expenses jjh did not keep separate books_and_records of the deposits checks transfers or withdrawals from jjh’s account to differentiate between business and personal income and expenses instead petitioner treated his affairs as one and the same with jjh’s jjh had no management other than petitioner and petitioner acknowledged that he was in complete control of jjh petitioner’s contention that charlene and craig were officers of jjh does not stand up in the face of the evidence which shows that they had nothing to do with its activities in discussing the use of the family corporations petitioner admitted that this whole operation this whole function is my responsibility x these people charlene and craig don't understand what's going on they're part of it they benefit from it and they don't understand charlene’s testimony corroborates petitioner’s admission as she was obviously unfamiliar with jjh charlene did not know what jjh’s assets were and she had no idea whether it operated at a profit or loss what charlene did know about jjh was that it had a checking account from which she could withdraw funds her knowledge about jjh’s affairs stopped there craig knew even less about jjh admitting that he does not recall how or why he became an officer and that petitioner just said this is what we’ll do petitioner’s attempt to lend legitimacy to the arrangement by naming his family members as officers of jjh 1s unavailing jjh did not contract with simmons for rental of the muehl residence petitioner did and simmons believed the rent checks were personal payments from petitioner petitioner prepared simmons’ tax returns and simmons considered petitioner individually his tax person jjh did not have services or utilities eg telephone and electric billed in its name and there is no other credible_evidence that it contracted with third parties or held itself out to the public as a business the only activity in which jjh engaged was receiving spending and circulating the funds earned by petitioner jjh was essentially a conduit through which petitioner moved funds petitioner -- - admitted jjh repetitively and continuously in the normal course of its business transfers money to account of coastal leasing it transfers money to the account of char’s country accents transfers money to and from joseph craig house the individual we find no business_purpose for this circular flow of funds in substance there really was no jjh there was only petitioner petitioner recognized jjh once a year at tax time and the fact that petitioner so recognized it and filed returns on its behalf fails to legitimize its existence as outlined above jjh was little more than a clearing account through which petitioner moved funds and the returns were the vehicle through which petitioner improperly reported the flow of funds and payment of personal expenses to avoid taxes petitioner did not respect the separateness of jjh nor do we we disregard jjh for tax purposes and we hold that petitioner had unreported income in the amount of dollar_figure determined as follows deposits to jjh’s account dollar_figure less transfers from cca big_number less transfers from coastal big_number total gross_receipts big_number less business_expenses big_number taxable_income big_number less reported income big_number unreported income ‘big_number ‘this figure is less than the unreported income figure of dollar_figure advanced by respondent on brief because of our finding petitioner is entitled to additional business_expenses we sustain respondent’s determination of unreported income to the extent of dollar_figure petitioner maintains that buried somewhere in jjh’s large cost_of_goods_sold figure are several other business_expenses which are deductible in addition to the expenses of dollar_figure allowed above we have carefully reviewed all arguments made by petitioner as to his expenses and we are unpersuaded that he had business_expenses greater than the amounts decided herein for example petitioner argues that in jjh obtained a covenant_not_to_compete from petitioner for dollar_figure to be paid over a year period and that dollar_figure of the cost_of_goods_sold represents a payment under the covenant purportedly petitioner sold his stock in jjh to a friend charles losa losa in exchange for dollar_figure and a covenant_not_to_compete we are unpersuaded and find petitioner’s testimony and documentary_evidence on this point not credible we have already found that petitioner remained the beneficial_owner of the jjh stock at all times and petitioner’s contention that he transferred anything other than nominal title to the stock is not credible losa admitted that he was a shareholder in name only and that the transfer was effected to get assets out of petitioner’s name ‘the purported covenant provides that petitioner will not compete with jjh for years within a 50-mile radius of the muehl residence petitioner is precluded from engaging in the following activities accounting work bookkeeping financial consulting tax preparation advice consulting service - - because of his tax problems further the purported covenant is an unsigned document with no effective date and it does not identify to whom the covenant is granted most telling petitioner’s conduct belies the existence of the covenant he engaged in an accounting and tax business within the prohibited territory during the entire prohibited period petitioner’s contentions as to the covenant are meritless petitioner attempts to legitimize the payments made by jjh to tim and the university of central florida by arguing the payments were attributable to a lease between jjh and tim for_the_use_of tim’s disney collection petitioner asserts that jjh made payments for the lease of mickey mouse donald duck goofy and other colorful disney characters in his basement office as bona_fide business_expenses petitioner’s story is as fantastic as the disney characters themselves petitioner did not know the value of the collection or how many items were in the collection and there is no evidence the disney collection furthered any advertising goal charlene’s testimony that she engaged in bona_fide negotiations with tim with respect to a lease price on new year’s day in is not credible the lease document is concocted and back dated and the stated rent of dollar_figure per month bears no relation to the actual payments made to tim or to the university of central florida --- - petitioner argues that the payments by jjh to cca coastal and craig were deductible because jjh transferred funds to these entities in the normal course of its business we disagree petitioner has put forth no credible_evidence that these payments by jjh to these entities or to craig are deductible to the contrary petitioner’s own statements support our finding that the funds were circulated without a business_purpose to fund petitioner’s personal expenses we reject petitioner’s argument that the amounts paid to simmons are deductible_interest payments simmons admitted he rented the muehl residence to petitioner and the fact that simmons reported the payments from petitioner as interest on his return is unpersuasive since it was petitioner who prepared this return finally petitioner argues generally that all amounts paid_by jjh are deductible because personal living_expenses when provided by an employer are not income to the person who receives it petitioner’s argument is without merit and on the basis of his knowledge and experience petitioner knows it we find all other testimony and evidence not discussed herein in favor of additional deductions to be unpersuasive or incredible fraud_penalty under sec_6663 we turn now to the fraud_penalty respondent bears the burden of proving by clear_and_convincing evidence that petitioners are liable for the penalty for fraud see sec -- - a rule b 743_f2d_309 5th cir affg tcmemo_1984_25 84_tc_636 respondent must meet this burden through affirmative evidence because fraud is never imputed or presumed see toussaint v commissioner supra pincite 55_tc_85 the existence of fraud is a question of fact to be resolved from the entire record see 67_tc_181 affd without published opinion 578_f2d_1383 8th cir petitioners’ entire course of conduct can be indicative of fraud see 56_tc_213 53_tc_96 to satisfy his burden_of_proof respondent must show two things first respondent must prove that an underpayment exists respondent may not rely on petitioner’s failure to disprove a deficiency determination to satisfy this element see 225_f2d_216 6th cir affg in part a memorandum opinion of this court 94_tc_654 92_tc_661 second respondent must show that petitioners intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes see 398_f2d_1002 3d cir 96_tc_858 - - affd 959_f2d_16 2d cir 80_tc_1111 to satisfy the first prong there must be clear_and_convincing evidence to support respondent’s determination of an underpayment ie clear_and_convincing evidence that jjh was a sham and that the income generated from petitioner’s accounting services belonged to him this prong must be satisfied with affirmative proof and a taxpayer’s failure to meet his or her burden_of_proof alone will not suffice we find such clear_and_convincing evidence here much of this evidence came directly from petitioner’s own testimony including petitioner’s admissions that he was not an employee of jjh he paid his personal expenses from jjh’s account the purported officers of jjh charlene and craig knew nothing about jjh he moved funds in a circular manner among the accounts of jjh cca and coastal and he fabricated the numbers and categories on his return see discussion of fraud below these admissions together with the other evidence detailed under our discussion of the deficiency are clear_and_convincing affirmative evidence that petitioner underpaid his taxes with respect to the second prong of the fraud test l e that petitioner had the requisite fraudulent intent fraud may be proven by circumstantial evidence because fraud can rarely be established by direct proof of the taxpayer’s intention see -- - rowlee v commissioner supra pincite courts have developed various factors or badges which tend to establish fraud some of the badges_of_fraud are understating income maintaining inadequate records failing to file tax returns giving implausible or inconsistent explanations of behavior concealing assets failing to cooperate with tax authorities engaging in illegal activities attempting to conceal activities dealing in cash and failing to make estimated_tax payments see 796_f2d_303 9th cir affg tcmemo_1984_601 102_tc_632 we consider this list nonexclusive and we take into account all the unique facts and circumstances of every case in determining whether fraudulent intent exists after examination of some of the applicable factors above as well as other factors in this case we conclude respondent has satisfied his burden of proving fraud petitioner is a former internal_revenue_service agent which gives him insight into audit techniques and the service’s means of detecting inaccurate returns he has practiced as a return preparer and accountant for over years and he is knowledgeable about tax law petitioner put his knowledge and insight to use and tried to disguise his income to underpay his taxes and he tried to circumvent detection of his deceit by the service in filing his - - return for petitioner knew he was not reporting his income from his accounting business or the income attributable to jjh’s payment of his personal expenses and he knew this was contrary to the tax law see taxpayers assistance corp v commissioner tcmemo_1988_343 taxpayer’s background and experience taken into account as evidence of fraud petitioner used jjh cca and coastal to conceal his income and personal expenses the corporations were a critical part of his scheme petitioner frequently circulated funds among jjh coastal and cca for no business_purpose and then used the funds in these accounts to pay personal expenses jjh’s and coastal’s bank accounts were petitioner’s and charlene’s personal pocketbook cca’s bank account was also charlene’s personal pocketbook and petitioner funneled money from jjh and coastal to this account to fund charlene’s expenditures the use of a corporation to disguise the personal nature of income and expense sec_1s evidence of fraud see 89_tc_1280 42_tc_358 affd 355_f2d_929 6th cir petitioner claimed the living_expenses detailed in our findings_of_fact as business_expenses on jjh'ss return concealing them as cost_of_goods_sold petitioner deliberately mischaracterized jjh’s business activity on its returns to create the appearance jjh was a merchandise business rather than a - - service business stating that jjh’s business activity was sales and that the product or service was process in so mischaracterizing petitioner intended that a large portion of the personal expenses be buried in cost_of_goods_sold minimizing the possibility that the personal nature of the expenses would be detected ’ these claims were false and petitioner knew it ’ petitioner’s testimony that any personal expenses that are paid_by the corporation are not deducted by the corporation is not credible finally petitioner’s failure to include in his income jjh’s payment of his personal expenses resulted ina large understatement of his income petitioner failed to maintain adequate_records of his income and expenses petitioner maintained three corporate checking accounts from which he paid all business and personal expenses and he maintained no records to determine which expenses were business or personal the records petitioner did keep were inadequate petitioner purportedly maintained a ledger for his draw account from jjh this ledger recorded negligible amounts as drawn by petitioner did not include jjh’s payment of the petitioner was aware that the largest expense of a merchandising business is generally cost_of_goods_sold and he knew a large cost_of_goods_sold was less likely to red flag his return than larger expenses elsewhere on the return as just one example petitioner admitted that the insurance paid_by jjh to prudential was a personal_expense and that he deducted it anyway stating it’s not probably technically in the truest accounting sense a good thing to do -- p7 - personal expenses and did not correlate with the numbers on petitioner’s return petitioner admits he engaged in a pattern of concealing assets from the service and he was not reluctant to acknowledge his disdain for paying taxes bragging at trial that he formed coastal to hide his assets from the service petitioner failed to cooperate during the audit and his claim that the flood of the muehl residence prevented him from so doing is not credible the flood did not destroy relevant documents requested by respondent such as bank statements canceled checks or deposit slips as evidenced by the fact petitioner was able to produce these documents close to trial petitioner precisely included in the income of jjh all amounts deposited into its bank account notwithstanding the fact that he knew he was including transfers between accounts and double counting income ’t petitioner points to this as evidence there was no intent to deceive to the contrary this was part of the deception plan petitioner admitted that he knew a tax_auditor would always compare bank statements with reported receipts petitioner’s ensuring that the numbers matched was his attempt to deceive the service into believing his return and ‘petitioner testified now the problem with that income is that it includes transfers and or loans and or exchanges of money between those corporations of joseph house coastal leasing and char’s - - jjh’s return were accurate this double counting of income was of no consequence to petitioner since he managed to manipulate the numbers on all returns to the point where there was little to no taxable_income petitioner intentionally mischaracterized items of income on his return he reported total income of dollar_figure comprising dollar_figure schedule c income dollar_figure rent income dollar_figure capital_gain income and dollar_figure as income from a covenant_not_to_compete at trial he admitted these categories were all concocted stating i don't mind giving you irs the elbow but i'm not going to lie to him the court petitioner mischaracterized his income to avoid self-employment_tax and to deter the service from discovering unreported income related to jjh petitioner’s lack of candor was prevalent throughout the discovery process and trial ’ petitioner filed a separate_return to avoid payment of taxes on the unreported income in the event he got caught 2by interrogatory respondent asked why jjh paid the university of central florida and petitioner stated the payments were for equipment rental when questioned on cross-- examination about why jjh paid petitioner’s personal living_expenses petitioner stated i've got to live somewhere 3charlene did not file and testified that she bought her husband out of jjh and took his name off everything including the cca signature card because of the irs collection activity in avoiding the joint_and_several_liability of a joint_return petitioner hoped to remain free to transfer assets and income to charlene to frustrate the service’s collection activities - - petitioner’s attempt to legitimize jjh’s payment of personal expenses with his fabricated disney collection lease story and the covenant_not_to_compete story is further evidence of petitioner’s fraudulent intent these concocted stories show petitioner does not hesitate to manufacture facts and events to further his interests ’ petitioner’s fraudulent scheme was not just a family affair and he recommended it to others he set up corporations for other taxpayers in at least one such case where the service challenged the personal expenses paid_by the corporation and deducted as cost_of_goods_sold petitioner advised his clients to settle stating hey we got away with it for ten years it's time at trial petitioner proudly stood by his prior statement bragging it was good advice then and i stand by it now we conclude on this record that it’s time for petitioner also respondent has proven by clear_and_convincing evidence that petitioner underreported his income in with the fraudulent intent of evading taxes we sustain respondent’s determination as to fraud petitioner similarly disliked having to pay out-of-state tuition for tim at the university of central florida so he perpetuated the disney collection lease scheme to create the appearance that tim was self-sufficient and had fixed income this allowed tim to obtain residency status for tuition purposes -- - we have considered all other arguments advanced by petitioner for a contrary result and to the extent not discussed herein find them to be irrelevant or without merit decision will be entered under rule in docket no decision will be entered for petitioner in docket no
